OPINION
DIETZEN, Justice.
In August 2006 respondent Jeremy Grant Rickert pleaded guilty to first-degree criminal sexual conduct for multiple acts that occurred on or about 2003 through 2006. The district court accepted Rickert’s guilty plea and imposed the presumptive 144-month sentence and the 10-year conditional release mandated by Minn.Stat. § 609.3455, subd. 6 (2010). Rickert did not file a direct appeal. Subsequently, Rickert filed a petition for post-conviction relief arguing that the 10-year conditional release term violated the rule announced in Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). The postconviction court denied Rickert’s petition on the ground that it was time-barred under Minn.Stat. § 590.01, subd. 4(a) (2010), and upheld the 10-year conditional release term. The court of appeals reversed the sentence on the ground that it violated Blakely and remanded the case for additional fact-finding. We granted review. Because we conclude that the petition satisfied an exception to the time-bar under Minn.Stat. § 590.01, subd. 4(b) (2010), and that there was no violation of the rule announced in Blakely v. Washington, we reverse the decision of the court of appeals.
In June 2006 Rickert was charged in Scott County District Court with three counts of first-degree criminal sexual conduct in violation of Minn.Stat. § 609.342, subd. 1(a) (2010), and one count of second-degree criminal sexual conduct in violation of Minn.Stat. § 609.343, subd. 1(a) (2010). The complaint alleged, among other things, that through his relationship with a college friend, Rickert gained access to the college friend’s stepson, T.J.P., and that Rickert began sexually assaulting T. J.P. in 2003. In mid-April 2006, the college friend discovered Rickert sexually assaulting T.J.P. at the friend’s home.
On August 16, 2006, Rickert pleaded guilty to a charge of first-degree criminal sexual conduct that “[o]n or about 2003 through 2006,” he intentionally engaged in sexual penetration with T.J.P. The State dismissed the remaining charges. As part of the factual basis for his guilty plea, Rickert admitted that he engaged in sexual penetration with T.J.P. “on a number of occasions, between the time periods of 2003 and 2006.” Rickert also acknowledged that he was subject to 10 years of conditional release and asked the court to follow the guilty plea petition. The district court accepted Rickert’s guilty plea, entered judgment of conviction on first-degree criminal sexual conduct, and sentenced him to 144 months in prison. The court also imposed the 10-year conditional release term mandated by section 609.3455, subdivision 6, for crimes committed on or after August 1, 2005. Rickert did not file a direct appeal.
In April 2008, the State Public Defender’s Office (SPDO) requested a transcript of the plea hearing, but the SPDO did not receive the transcript until August 14, 2008, which was four days before the post-conviction statute of limitations expired under section 590.01, subdivision 4(a). On August 20, 2008, Rickert filed a motion for a two-month extension to file a petition for postconviction relief. Rickert argued that the extension should be granted in the *239interests of justice under section 590.01, subdivision 4(b)(5), or alternatively that the two-year time bar was unconstitutional. Before the State had an opportunity to respond, the district court granted the motion. Subsequently, the State filed a memorandum arguing that the petition was untimely and that the subdivision 4(b)(5) exception did not apply.
Rickert then filed a postconviction petition arguing that the 10-year conditional release term of his sentence violated the rule announced in Blakely v. Washington. After considering the parties’ arguments, the postconviction court denied Rickert’s petition as untimely under section 590.01, subdivision 4. Additionally, the court concluded that the conditional release term is part of the statutorily mandated sentence and does not require additional fact-finding, and therefore the imposition of the 10-year conditional release term did not violate Blakely.
The court of appeals reversed, concluding that the imposition of the 10-year conditional release term without Rickert’s admission of criminal sexual conduct after August 1, 2005, violated Blakely. Rickert v. State, No. A08-2269, 2009 WL 4910026, at *8-4 (Minn.App. Dec. 22, 2009). Accordingly, the court of appeals remanded to the postconviction court for additional fact-finding regarding the sentencing issue. Id. at *4. The court did not address the timeliness of Rickert’s petition. Id. at *2-8.
The State petitioned for review of two issues. First, did the court of appeals err when it failed to determine that Rickert’s postconviction petition was timely before it considered the merits of the petition? Second, does the Minnesota Constitution guarantee a defendant the right to one review of his conviction? We granted the State’s petition for review.
On appeal, we must consider (1) whether Rickert’s petition for postconviction relief is time-barred, (2) whether Rickert’s sentence violates the rule announced in Blakely v. Washington, and (3) whether the statute of limitations in section 590.01, subdivision 4, is unconstitutional.
I.
We first address whether Rickert’s petition for postconviction relief is time-barred. The State argues that Rickert’s petition for postconviction relief is time-barred under Minn.Stat. § 590.01, subd. 4(a), and that Rickert failed to raise any of the exceptions to the time-bar set forth in Minn.Stat. § 590.01, subd. 4(b).
When reviewing the decision of the postconviction court, we review questions of law de novo. Arredondo v. State, 754 N.W.2d 566, 570 (Minn.2008). Our review of factual findings is limited to determining whether there is sufficient evidence in the record to support the findings of the postconviction court. Leake v. State, 737 N.W.2d 531, 535 (Minn.2007).
Minnesota Statutes § 590.01, subd. 1 (2010), provides that when direct appellate relief is not available, a person convicted of a crime who claims that the requirements of the statute are met “may commence a proceeding to secure relief by filing a petition in the district court” for postconviction relief. Id. A petition for postconviction relief is subject to a two-year statute of limitations. Id., subd. 4(a). Specifically, “[n]o petition for postconviction relief may be filed more than two years after the later of: (1) the entry of judgment of conviction or sentence if no direct appeal is filed; or (2) an appellate court’s disposition of petitioner’s direct appeal.” Id. As a result, a petition for postconviction relief filed after the two-year statute of limitations runs is generally time-barred. Stew*240art v. State, 764 N.W.2d 32, 34 (Minn.2009).
Rickert pleaded guilty to first-degree criminal sexual conduct on August 16, 2006, and judgment of conviction and sentence were entered the same day. Pursuant to subdivision 4(a), the two-year time limitation for Rickert to file a petition for postconviction relief expired on August 18, 2008.1 Rickert did not file his petition until October 15, 2008, and therefore, unless Rickert asserts and establishes an exception to the statute of limitations under subdivision 4(b), his petition is time-barred. See Stewart v. State, 764 N.W.2d 32, 34 (Minn.2009).
The procedural facts of this case are unusual. Both parties urge the court to address the constitutional issue, but for different reasons. The State argues that the constitutional issue is squarely before us because Rickert’s petition was untimely and none of the subdivision 4(b) exceptions apply. Rickert asks the court to address the merits of his claim that he has a constitutional right to one substantive appeal of his conviction. But Rickert’s position on the timeliness of the petition and the interests-of-justice exception under subdivision 4(b)(5) is vague and equivocal. Specifically, in the postconviction court, Rickert expressly asserted the interests-of-justice exception in subdivision 4 to obtain an extension from the court to allow a late-filed petition. Thus, the interests-of-justice exception was asserted before the postconviction court. On appeal, Rickert ambiguously states that the postconviction court “may” have correctly ruled that the petition was untimely “despite” the court’s extension of time pursuant to subdivision 4(b)(5). Rickert does not admit that the petition is untimely or that none of the subdivision 4(b) exceptions are applicable.
We conclude that the question of whether the petition is untimely and whether Rickert’s late-filed petition satisfies the interests-of-justice exception under subdivision 4(b)(5) is squarely presented. Specifically, the State has requested that we determine that the petition is untimely and that none of the subdivision 4(b) exceptions are applicable. Generally, we will not address a constitutional issue if there is another basis upon which the case can be decided. State v. Bourke, 718 N.W.2d 922, 926 (Minn.2006) (quoting Erlandson v. Kiffmeyer, 659 N.W.2d 724, 732 n. 7 (Minn.2003)); see also In re Senty-Haugen, 583 N.W.2d 266, 269 n. 3 (Minn.1998) (“It is well-settled law that the courts should not reach constitutional issues if matters can be resolved otherwise.”). Here, the procedural facts before the court squarely present the question of whether Rickert’s time-barred petition qualifies under the interests-of-justice exception in subdivision 4(b)(5).2
*241Subdivision 4(b) provides that even though the two-year time-bar has expired, a postconvietion court “may hear a petition for postconvietion relief’ if one of the five listed exceptions is satisfied. We read subdivision 4(b) to require two things before a petition that is otherwise time-barred under subdivision 4(a) may be heard and considered by the court. First, the petition must invoke an exception. In Roby v. State, 787 N.W.2d 186 (Minn. 2010), we recently addressed the pleading requirements to invoke an exception under subdivision 4(b) to the two-year time-bar. The postconvietion court determined that Roby had failed to invoke any of the subdivision 4(b) exceptions. Id. at 188. On appeal, we concluded that a petition need not “include specific citation to a subdivision 4(b) exception to invoke it.” Id. at 191. Rather, the postconvietion court should look at the “statement of facts and the grounds upon which the petition is based,” “waiv[e] any irregularities or defects in form,” and “liberally constru[e]” the petition to determine whether an exception has been invoked. Id. (citing Minn.Stat. §§ 590.02, subd. 1(1), 590.08 (2010)).
Consistent with Roby, we examine the documents Rickert submitted to the postconvietion court in order to assess whether Rickert asserted an exception to the time bar. The pleadings before the postconvietion court included not only Ric-kert’s petition, but also the underlying motion that provided the legal basis for the filing of the petition. Specifically, Rickert’s motion for extension and memorandum initiated the postconvietion proceedings. Notably, Rickert’s pleadings asserted the “interest of justice” exception under subdivision 4(b) as the ground for an extension to allow a late-filed petition. The State responded, arguing that the two-year limitation period bars consideration of this petition, and that the exception under subdivision 4(b) was not applicable. Consequently, we conclude that the motion and memorandum were part of the petition, and that the petition invoked subdivision 4(b)(5).
 Second, Rickert must satisfy the exception in subdivision 4(b)(5) that the petition is “not frivolous, and is in the interests of justice.” Minn.Stat. § 590.01, subd. 4(b)(5). The meaning of this exception is discussed in Gassler v. State, 787 N.W.2d 575 (Minn.2010). We observed that “[a] petition is frivolous if it is perfectly apparent, without argument, that the petition is without merit.” Id. at 586. Put differently, petitioner must show that there is a good-faith basis for the claim made in the petition, not that he necessarily would succeed on the merits.
In his petition for postconvietion relief, Rickert claimed that the district court violated Blakely by imposing a 10-year conditional release term. Citing State v. DeRosier, 719 N.W.2d 900 (Minn.2006), Rickert argued that ambiguities in *242his factual basis regarding the date of the offense required the district court to make an implicit finding of fact not established by his guilty plea. While we conclude infra that Rickert’s reliance on DeRosier is misplaced, Rickert’s petition was not frivolous because Rickert based his petition on a good faith reliance on our decision in DeRosier.
Gassier also identifies a nonexclusive list of factors for determining whether the petition is “in the interests of justice,” including the degree of fault assigned to the party asserting the interests-of-justice claim. 787 N.W.2d at 586-87. Rickert requested the services of the SPDO well within the original statute of limitations. Rickert’s postconviction counsel did not receive the transcript for the guilty plea and sentencing hearing until August 14, 2008, which was only two business days before the statute of limitations expired. Because counsel would have had two days to write, serve, and file the petition, Rickert filed the motion for extension of time to file the petition, notifying both the postconviction court and the State of the reasons for the delay. Rickert complied with the extension deadline, filing the petition within two months of the expiration of the original statute of limitations. We conclude that Rickert established that it is in the interests of justice for the postconviction court to consider the petition.
Finally, under section 590.01, subdivision 4(c), a petition for postconviction relief invoking an exception under subdivision 4(b) must be filed within two years of the date the interests-of-justice claim “arises.” Here, the earliest an interests-of-justice claim based on the transcript delivery could arise is April 2008, when Rickert ordered the transcript, and the latest the claim could arise is August 14, 2008, when the court reporter delivered the transcript. Rickert filed the motion to extend on August 20, 2008, and filed his petition for postconviction relief on October 15, 2008. Applying either date, the petition was fried within two years of the date the interests-of-justice claim arose.
In summary, we conclude that Ric-kert’s motion and memorandum for extension of time are part of his postconviction petition, and that Rickert’s petition invoked and satisfied the interests-of-justice exception in section 590.01, subdivision 4(b)(5), within the two-year time limitation in subdivision 4(c). Therefore, the post-conviction court was able to hear and consider the petition on the merits.
II.
We next address whether the district court violated the rule announced in Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), by imposing the 10-year conditional release based on Rickert’s statements during his guilty plea hearing. The State argues that Blakely does not apply, and that the 10-year conditional release term was properly imposed. Rickert argues that his plea-hearing statement alone is insufficient to establish that any conduct occurred after August 1, 2005, the date on which the presumptive sentence changed.
In Blakely v. Washington, the Supreme Court explained that any fact (other than a prior conviction) necessary to support a sentence exceeding the maximum authorized by the facts established by a guilty plea or guilty verdict must be admitted by the defendant or proved to a jury beyond a reasonable doubt. Id. at 301-04, 124 S.Ct. 2531. It is well established that a “defendant, by his plea of guilty, in effect judicially admit[s] the allegations contained in the complaint.” State v. Trott, 338 N.W.2d 248, 252 (Minn.1983); see also Kercheval v. United States, 274 U.S. 220, 223, 47 S.Ct. 582, 71 L.Ed. 1009 (1927) *243(explaining that “[a] plea of guilty differs in purpose and effect from a mere admission or an extrajudicial confession; it is itself a conviction. Like a verdict of a jury it is conclusive. More is not required; the court has nothing to do but give judgment and sentence”). Minnesota Statutes § 609.3455, subd. 6, does not require any additional fact-finding before the sentencing court imposes the mandatory 10-year conditional release term for first-degree criminal sexual conduct committed on or after August 1, 2005. See Act of June 2, 2005, ch. 136, art 2, § 21, 2005 Minn. Laws 901, 932 (providing that the 10-year conditional release term applies to crimes committed on or after August 1, 2005).
Here, Rickert pleaded guilty to a charge of first-degree criminal sexual conduct that “[o]n or about 2003 through 2006,” he intentionally engaged in sexual penetration with T.J.P. The word “through” is commonly understood to mean “from the beginning to the end.” The American Heritage Dictionary of the English Language 1870 (3d ed.1992). Thus, by his guilty plea, Rickert judicially admitted that he sexually penetrated T.J.P. in 2006. Because section 609.3455, subdivision 6, does not require any additional fact-finding before the sentencing court imposes the mandatory 10-year conditional release term for first-degree criminal sexual conduct committed on or after August 1, 2005, the rule announced in Blakely does not apply to the facts of Rickert’s case. See State v. Jones, 659 N.W.2d 748, 753 (Minn.2003) (concluding that the 5-year conditional release term required under Minn.Stat. § 609.109, subd. 7 (2000), did not violate Apprendi because the conditional release term was authorized on the basis of the jury verdict). We conclude that when Rickert pleaded guilty, he admitted the allegations in the complaint that he sexually penetrated T.J.P. in 2006. Consequently, no additional fact-finding is required to determine that criminal sexual conduct occurred after August 1, 2005, and therefore the 10-year conditional release term automatically applies.3
III.
Rickert asserts that the Minnesota Constitution guarantees defendants the *244right to one review of their convictions, through either a direct appeal or first review by postconvietion proceeding. Based on his assertion, Rickert argues that the statute of limitations in Minn.Stat. § 590.01, subd. 4(a), is unconstitutional when applied to a defendant whose conviction has not been reviewed on direct appeal or first review by postconvietion proceeding. Because we conclude that Rickert’s petition is not barred by the statute of limitations in section 590.01, subdivision 4(a), we need not address his constitutional claim. See State v. Bourke, 718 N.W.2d 922, 926 (Minn.2006) (explaining that we will not address a constitutional issue if there is another basis on which the case can be decided).
In summary, we reverse the court of appeals and reinstate the decision of the district court imposing the 10-year conditional release term.
Reversed.

. The two-year statute of limitations began to run on August 16, 2006, the date on which judgment of conviction and sentence were entered. Under the time computation principles in section 645.15, when the time for performing an act is fixed by law, the time "shall be computed so as to exclude the first and include the last day of the prescribed or fixed period or duration of time." Minn.Stat. § 645.15 (2010); see also State v. Wertheimer, 781 N.W.2d 158, 161-62 (Minn.2010) (explaining that Minn.Stat. § 645.15 applies to filing a cause of action before the statute of limitations expires). Therefore, in computing the two-year period, we exclude August 16, 2006 (the first day) and include August 16, 2008 (the last day). August 16, 2008 was a Saturday, however, and according to section 645.15, "[w]hen the last day of the period falls on Saturday, Sunday, or a legal holiday, that day shall be omitted from the computation.” Therefore, the statute of limitations in Minn.Stat. § 590.01, subd. 4(a), expired on Monday, August 18, 2008.


. The concurrence asserts that it is improper for us to address the timeliness issue raised by the State because Rickert did not effectively *241respond to the State's claim that Rickert failed to raise any of the exceptions to the time-bar set forth in Minn.Stat. § 590.01, subd. 4(b). To support its assertion the concurrence cites Barnes v. State, 768 N.W.2d 359, 363 (Minn.2009); Brocks v. State, 753 N.W.2d 672, 675 n. 3 (Minn.2008); and McKenzie v. State, 583 N.W.2d 744, 746 n. 1 (Minn.1998). But none of these cases involved an issue that was fully briefed and argued by the party raising the issue, but not by the opposing party. Here, the State argued that the petition was untimely, and that Rickert failed to raise any of the exceptions to the time-bar set forth in Minn.Stat. § 590.01, subd. 4(b). Although Rickert does little more than reference the timeliness issue in the argument portion of his brief, he does not concede the issue. Because the timeliness issue is squarely presented by one party, and not conceded by the other party, our consideration of the issue is not improper.


. The court of appeals conflated the factual basis required for a valid guilty plea and the facts established by a guilty plea. The purpose of the factual-basis requirement is "to protect the defendant from the conviction of a greater offense by guilty plea than would have been possible had he exercised his right to trial.” Taylor v. State, 670 N.W.2d 584, 589 n. 5 (Minn.2003); see also State v. Theis, 742 N.W.2d 643, 650 (Minn.2007). The "factual-basis requirement is satisfied if the record contains a showing that there is credible evidence available which would support a jury verdict that defendant is guilty of at least as great a crime as that to which he pled guilty.” State v. Genereux, 272 N.W.2d 33, 34 (Minn.1978). On the other hand, the entry of a guilty plea has the legal effect of establishing the facts alleged in the complaint by judicial admission. See Trott, 338 N.W.2d at 252.
On appeal, Rickert did not argue that his guilty plea was invalid because it lacked an adequate factual basis. Concluding that Ric-kert’s factual basis did not include an express statement that he sexually penetrated T.J.P. after August 1, 2005, the court of appeals reasoned that the district court must have made “an implied finding that one or more of [Rickert's] acts occurred after [August 1, 2005].” But unlike State v. DeRosier, 719 N.W.2d 900 (Minn.2006), in which an ambiguous jury verdict required an implicit finding that one of the acts occurred after the effective date of the sentencing statute, Rickert’s guilty plea established by judicial admission that the acts occurred "on or about 2003 through 2006.” See id. at 902-03. Thus, there was no need for the district court to find that one or more of Rickert's acts occurred after August 1, 2005. While a defect in Ric-kert's factual basis might affect the validity of his guilty plea, it does not raise a Blakely issue. Moreover, the evidence in the record is sufficient to support the conclusion that the factual basis was accurate.